Citation Nr: 1742937	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from March 6, 2012, to September 24, 2013, and in excess of 40 percent from September 24, 2013, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1985.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This rating decision granted an increased rating of 20 percent for bilateral hearing loss, effective March 6, 2012, the date of the Veteran's claim for the increased rating.

The appeal was remanded by the Board for additional development in April 2016.  In a May 2016 Rating decision, the RO issued a partial grant.  A Supplemental Statement was also issued to the Veteran on the same date.  

In June 2017, the appeal was recertified to the Board.  Since that time, additional evidence has been received by VA, including a number of untranslated foreign medical records.  Further, the Veteran was afforded a VA examination for his bilateral hearing loss in July 2017.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is needed for further development and due process matters regarding the issues on appeal. 

When evidence is received by VA after the initiation of an appeal, specific action is necessary both before and after a case is transferred to the Board.  38 C.F.R. § 19.37.  The provisions of 38 C.F.R. § 20.1304 address when additional evidence is submitted in conjunction with an appeal both before and after certification of the appeal to the Board.  In both cases, any pertinent evidence submitted must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral. 38  C.F.R. § 20.1304.  As this appeal precedes February 2, 2013, current provisions for automatic waiver of additional evidence submitted by the Veteran under 38 U.S.C.A. § 7105(e) are not for application under the circumstances of this case.  

In this case, the Veteran Representative specifically indicated that he does not waive initial consideration by the RO.  See Informal Hearing Presentation, (August 31, 2017).  "[T]he Veteran has submitted additional private evidence via eBenefits to his electronic file since the RO decision and it remains unclear if it has material validity for this instant case.  There was not a waiver with the submission and we do not waive its review by the AOJ."  

Given the above mentioned request, this procedural right of initial AOJ review has clearly not been waived by the Veteran.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  For these reasons, these issues will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the May 2016 Supplemental Statement of the Case that pertains to the claims or issues on appeal, including the July 2017 audiological examination.  After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claims on appeal to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






